Citation Nr: 1456151	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  08-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including gender identity disorder and depressive disorder, not otherwise specified (NOS).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from April 1971 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was previously remanded in October 2012, September 2013, and April 2014 for additional development.  In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.  


FINDINGS OF FACT

1.  The Veteran's gender identity disorder is etiologically related to her active service.

2.  The Veteran's depressive disorder, NOS, is proximately due to or chronically aggravated by her gender identity disorder.


CONCLUSIONS OF LAW

The criteria for service connection for gender identity disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

The criteria for service connection for depressive disorder, NOS, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her gender identity disorder and depressive disorder, NOS, are etiologically related to her active service.  See Transcript of Record at 3-8.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established where a disability is proximately due to or the result of service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(a).

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran has current diagnoses of gender identity disorder and depressive disorder, NOS.  See December 2013 VA Psychiatric Examination.  However, the record contains conflicting evidence regarding whether these diagnosis had their onset prior to and were aggravated by service, had their onset in or are otherwise etiologically related to service, or were proximately due to or chronically aggravated by service-connected disability.  

The Veteran is competent to report experiencing harassment and interrogation in service, as these are lay-observable and she has personal knowledge.  Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  Further, the Veteran's reports are credible and entitled to probative weight, as SPRs confirm that the Veteran underwent questioning by the Office of Special Investigations and was discharged for sexual deviancy, or homosexuality.  See  November 1971 Administrative Discharge Statement.  However, the record contains conflicting information regarding whether a medical nexus exists between the Veteran's current diagnoses and active service.  

The September 2010 VA psychiatric examiner determined that an opinion could not be provided regarding the etiology of the Veteran's gender identity disorder without resorting to mere speculation.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The rationale was that it was not possible to go back in time to determine what happened in service-the Veteran reported military sexual trauma while on leave but an SPR shows that at the time she reported involvement in homosexual relationships in service-and the Veteran had not had any severe psychiatric problems until after Hurricane Katrina when she was forced to relocate to Texas.  

The March 2013 VA examiner opined that the Veteran's gender identity disorder was not related to service because STRs did not show enough proof of any psychiatric diagnosis related to service.  This opinion is inadequate, as the March 2013 VA examiner was not free to disregard the Veteran's reports of symptoms prior to and during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  

The March 2013 VA examiner also opined that it was unknown whether the Veteran had preexisting gender identity disorder, but that if it did, it was not aggravated by service.  This opinion is also inadequate, as the March 2013 VA examiner failed to provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Taken together, in December 2013 and May 2014 opinions, the December 2013 VA examiner determined that there was not clear and unmistakable evidence that the Veteran's gender identity disorder had its onset prior to service.  The rationale was that STRs do not indicate a history of disease prior to service and gender identity disorder can have adult onset (in late adolescence or early to mid-adulthood).  However, the December VA examiner then appeared to opine that the Veteran's gender identity disorder was less likely than not caused by or a result of or aggravated by service, including military sexual trauma.  The rationale was that the Veteran's gender identity disorder began during childhood and not in the military, as the Veteran reported having had "thoughts of being a girl all my life" and "ever since I was a kid," during service the Veteran reported a history of homosexual acts, which suggests that prior to and during service the Veteran identified as a homosexual and not as a female, the Veteran's November 1971 separation psychiatric examination was normal, the Veteran did not report having experienced military sexual trauma, as the Veteran did not report being raped or sexually traumatized, there was no evidence that the Veteran was sexually attacked, there was no evidence that the Office of Special Investigations interrogated the Veteran, it may have developed around age 30 or 31 when the Veteran started estrogen treatments, and the Veteran reported that it was less of a problem now than it was prior to or during military service.  

The December 2013 VA examiner's opinions are inadequate due to internal inconsistency.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  The December 2013 VA examiner appeared to state that the gender identity disorder had its onset in childhood and was not aggravated by service because it did not have its onset in service and began possibly when the Veteran was 30 or 31.  Further, the December 2013 VA examiner appeared to ignore the Veteran's reports of having been harassed in service, SPRs wherein the Veteran admitted to having been questioned by the Office of Special Investigations, SPRs that reveal that despite a normal separation psychiatric examination the Veteran was discharged due to a psychiatric diagnosis at the time ("sexual deviancy"), and VA treatment records wherein the Veteran's reported improvement in symptoms was attributed in part to post-service estrogen treatments, plastic surgery, and psychiatric medication.  See June, July, and August 2008 VA Treatment Records; November 2006 VA Treatment Records; November 1971 Administrative Discharge Statement (reporting compliance with requests to be interviewed by the Office of Special Investigations and a psychiatrist); November 1971 Administrative Discharge Action (discharge due to homosexuality); October 1971 Mental Health Evaluation (diagnosing the Veteran with a personality disorder-homosexuality-that had its onset at age 12).  

As the Veteran's January 1971 Report of Medical History is silent for any psychiatric complaints, the Veteran's January 1971 Report of Medical Examination reveals a normal psychiatric evaluation, and no VA examiner found the record contained clear and unmistakable evidence that any gender identity disorder preexisted the Veteran's active service, the presumption of soundness attaches and has not been rebutted.  While the Veteran is competent to report having had thoughts of being a female since childhood, having been a female impersonator prior to enlistment, having enlisted in the hopes of changing the Veteran's sexuality, and viewing herself as a female and not a homosexual male, she is not competent to provide a medical determination that there is clear and unmistakable evidence that any gender identity disorder preexisted service.  See Jandreau, 492 F.3d at 1377, 1377 n.4; December 2013 VA Psychiatric Examination; November 2006 VA Treatment Records; November 1971 Administrative Discharge Statement.  An opinion on the issue of entitlement to service connection based on aggravation of a pre-existing disability is not necessary.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

As the presumption of soundness attaches, SPRs in the record corroborate the Veteran's report of an incident while on leave and subsequent questioning by the Office of Special Investigations, the Veteran is competent to report in-service harassment and feeling like she was a female and not a homosexual male in service, and the three VA opinions of record are either speculative or equivocal regarding the etiology of the Veteran's gender identity disorder, the Board finds that the evidence regarding whether a nexus exists between the Veteran's gender identity disorder and service is in relative equipoise.  See September 2010 VA Psychiatric Examination (reporting military sexual trauma while on leave); December 2013 VA Psychiatric Examination (reporting having had to push away two soldiers).  The Board therefore resolves all doubt in the Veteran's favor to find that a nexus exists between the Veteran's current gender identity disorder and her active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2014).

The record also contains medical evidence that the Veteran has a diagnosis of depressive disorder, NOS.  While the December 2013 VA examiner opined that while there was not clear and unmistakable evidence that the Veteran's depressive disorder, NOS, preexisted service, the Veteran's depressive symptoms were less likely than not permanently aggravated beyond their natural progression by service because the Veteran's separation psychiatric evaluation was normal, there was no evidence the Veteran was sexually attacked in service, there was no evidence of the Office of Special Investigations questioning the Veteran, and the Veteran did not seek psychiatric treatment until 2006.  As discussed above, however, this rationale is inadequate.  

The Board therefore gives more probative weight to the Veteran's report that her lay-observable depressive symptoms were due to her struggles with gender identity and incomplete transgender state and the Veteran's report that she had not sought treatment prior to 2006 because she had been better able to cope with them prior to Hurricane Katrina while living in New Orleans where she was more accepted.  See Jandreau, 492 F.3d at 1377, 1377 n.4; March 2008 and November 2006 VA Treatment Records.  The Veteran is competent to make these reports of lay-observable symptoms and her reports are credible, as they are corroborated in part by the record.  Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran is uniquely situated to provide evidence regarding the etiology of her depressive symptoms, as no expert or examiner can read her mind.  Consequently, the Board finds that the preponderance of the competent, credible, and probative evidence of record weighs in favor of finding a nexus between the Veteran's gender identity disorder and the Veteran's depressive disorder, NOS.

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

Service connection for gender identity disorder is granted.

Service connection for depressive disorder, NOS, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


